 



Exhibit 10.33
NVR, Inc.
Summary of the 2008 Named Executive Officer Annual Incentive Compensation Plan
     The following is a description of NVR, Inc.’s (“NVR” or the “Company”) 2008
annual incentive compensation plan (the “Bonus Plan”). The Bonus Plan is not set
forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K.
     All of NVR’s named executive officers; Paul C. Saville (President and Chief
Executive Officer of NVR), William J. Inman (President of NVRM), Dennis M.
Seremet (Senior Vice President, Chief Financial Officer and Treasurer of NVR)
and Robert W. Henley (Vice President and Controller of NVR) participate in the
Bonus Plan, with the exception of Mr. Dwight C. Schar, the executive Chairman,
who requested that his bonus opportunity for 2008 be reduced to $0. The named
executive officers can earn no more than 100% of their base salary as a bonus
award.
Under the Bonus Plan, the annual bonus opportunity for Mr. Saville, Mr. Seremet
and Mr. Henley for 2008 will be based 80% upon our consolidated pre-tax profit
(before consolidated annual bonus and stock-based compensation expense but after
all other charges) and 20% based on the number of new orders (net of
cancellations) that we generate compared to the consolidated pre-tax profit and
new orders within our 2008 annual business plan. Mssrs. Saville, Seremet and
Henley begin to earn the consolidated pre-tax profit portion of their annual
bonus award once the target is at least 80% attained. The full amount of the
consolidated pre-tax profit portion of their annual bonus award is earned
ratably from 80% up to 100% of the target attainment. Mssrs. Saville, Seremet
and Henley begin to earn the new orders unit portion of their annual bonus award
once the target is at least 85% attained. The full amount of the new orders unit
portion of their annual bonus award is earned ratably from 85% up to 100% of the
target attainment. Mr. Inman’s annual bonus opportunity for 2008 is based 55%
upon our mortgage banking operations pre-tax profit (before annual bonus
expense, stock-based compensation expense and certain corporate overhead cost
allocations), 25% upon return on invested capital in the mortgage operations and
20% based on our new orders (net of cancellations). Mr. Inman begins to earn the
mortgage banking pre-tax profit and return on invested capital portions of his
annual bonus award once the target is at least 80% attained. The full amount of
the mortgage banking pre-tax profit and return on invested capital portions of
his annual bonus award is earned ratably from 80% up to 100% of the target
attainment. Mr. Inman begins to earn the new orders unit portion of his annual
bonus award once the target is at least 85% attained. The full amount of the new
orders unit portion of his annual bonus award is earned ratably from 85% up to
100% of the target attainment.

 